Name: Commission Regulation (EC) No 1764/2003 of 7 October 2003 on the issue of import licences for sheepmeat and goatmeat products under GATT-WTO non-country-specific tariff quotas for the fourth quarter of 2003
 Type: Regulation
 Subject Matter: tariff policy;  Africa;  animal product;  Europe;  international trade
 Date Published: nan

 Avis juridique important|32003R1764Commission Regulation (EC) No 1764/2003 of 7 October 2003 on the issue of import licences for sheepmeat and goatmeat products under GATT-WTO non-country-specific tariff quotas for the fourth quarter of 2003 Official Journal L 254 , 08/10/2003 P. 0006 - 0006Commission Regulation (EC) No 1764/2003of 7 October 2003on the issue of import licences for sheepmeat and goatmeat products under GATT-WTO non-country-specific tariff quotas for the fourth quarter of 2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2529/2001 of 19 December 2001 on the common organisation of the market in sheepmeat and goatmeat(1),Having regard to Commission Regulation (EC) No 1439/95 of 26 June 1995 laying down detailed rules for the application of Council Regulation (EC) No 2467/98 as regards the import and export of products in the sheepmeat and goatmeat sector(2), as last amended by Regulation (EC) No 272/2001(3), and in particular Article 16(4) thereof,Whereas:(1) Title II B of Regulation (EC) No 1439/95 contains detailed rules for the import and export of products in the sheepmeat and goatmeat sector with respect to the use of non-country-specific tariff quotas. Pursuant to Article 16(4) of Regulation (EC) No 1439/95, it is necessary to decide the extent to which import licences may be issued for applications lodged for the fourth quarter of 2003.(2) Pursuant to Article 15 of Regulation (EC) No 1439/95, the maximum quantity available for the fourth quarter of 2003 is the remaining balance of the total quota for the current year. Accordingly, the remaining quantity available for the fourth quarter of 2003 is limited to 36,868 tonnes for quota No 09.4037 (countries in group 5) in the Annex to Commission Regulation (EC) No 2366/2002 of 27 December 2002 opening Community tariff quotas for 2003 for sheep, goats, sheepmeat and goatmeat(4), as last amended by Regulation (EC) No 915/2003(5). If the quantities covered by licence applications exceed the tariff quota of 36,868 tonnes they will be reduced proportionately.(3) Applications for a quantity of 50 tonnes were accepted in the Netherlands between 1 and 10 September 2003 for the importation of products originating in South Africa (group 5 of the Annex to Regulation (EC) No 2366/2002). No applications have been made for imports of products originating in countries listed in the other country groups in the Annex to Regulation (EC) No 2366/2002.(4) In view of the quantities available for the fourth quarter, the acceptance percentage should be 73,736 % for group 5.(5) The licences may be used only for products which comply with the veterinary rules in force in the Community,HAS ADOPTED THIS REGULATION:Article 1From a total of 36,868 tonnes available for the whole of the Community, the Netherlands may hereby issue import licences as provided for in Title II B of Regulation (EC) No 1439/95 for a quantity of 36,868 tonnes in carcase weight equivalent of products originating in South Africa applied for under quota No 09.4037 (group 5), referred to in the Annex to Regulation (EC) No 2366/2002, where the applications have been lodged between 1 and 10 September 2003 for the fourth quarter of 2003.The net weight authorised must be calculated in accordance with Article 5 of Regulation (EC) No 2366/2002.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 26 September 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 October 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 341, 22.12.2001, p. 3.(2) OJ L 143, 27.6.1995, p. 7.(3) OJ L 41, 10.2.2001, p. 3.(4) OJ L 351, 28.12.2002, p. 73.(5) OJ L 130, 27.5.2003, p. 5.